Per Curiam.
Defendant Williester Elzy was found guilty by a jury of breaking and entering with intent to commit larceny, MCLA § 750.110 (Stat Ann 1962 Rev § 28.305). Defendant appeals, alleging that he was denied a fair trial in that the court erroneously admitted over objection immaterial evidence. Defendant further alleges error in the trial court’s denial of his motion for mistrial, which defendant sought on the ground that at trial a sheet of paper containing his arrest and conviction record was held up within viewing range of the jurors by the investigating officer sitting at the counsel table.
The circuit court admitted into evidence a light bulb the defendant had had in his pocket at the time of his arrest. The arresting officer testified he had noticed that the light bulb illuminating .the doorway of the building broken into had been removed just before the time of the breaking and entering. No suggestion is made that this evidence obtained was the fruit of an unconstitutional search and seizure; *315it was obtained in fact incidentally to a lawful arrest. Tbe light bulb as evidence was clearly material in that it tended to show the defendant’s participation in the commission of the crime charged. There was no error in its admission into evidence.
After defense counsel had brought to the trial court’s attention the possible prejudice of the investigating officer’s having held up the sheet containing defendant’s arrest and conviction record, the court diligently inquired of the members of the jury whether any of them had seen the paper in question or had any awareness of what was contained on the paper. Only one juror reported having any recollection of seeing the paper, and not one of the jurors had any awareness of the information contained on the sheet. At the conclusion of the court’s interrogation of the jury regarding the papers, the court granted defense counsel the opportunity to further question the jury on this subject. Defense counsel declined further questioning and responded: “No, your Honor. I think that clears it up fine.”
Although the defendant took the stand in his own behalf, the prosecution did not cross-examine him with regard to his prior convictions. We are convinced from a study of this record that no possible prejudice to the defendant’s right to a fair trial resulted from this minor incident. The defendant enjoyed due process of law; the evidence overwhelmingly supports the verdict beyond any reasonable doubt. There is no prejudicial error, and the conviction is affirmed.